Opinion by
Judge Pryor:
The amended petition filed in this case by the appellees was in fact a supplemental petition presenting a new cause of action, and there should have been service of process, either actual or constructive before judgment.
It also appears that the sale made by the sheriff of appellant’s equity of redemption in the real estate described in the pleadings was made on Saturday, the 5th of September, 1868, that *200this was not the first day of either the circuit or county courts of Kenton. The county court 'began on the fourth Monday in the month (see Session Acts 1863-4, page 447), of which fact this court will take judicial notice. Such sales are void as decided by this court in the case of Will vs. Sweeney, 2 Duvall, page 162. The case is reversed with directions to set aside the judgment of the court below and all the proceedings thereunder and for further proceedings not inconsistent with this opinion.

Rodman, for appellant.


Hallam, for appellees.